Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-7, 9-15, and 17-23 as presented in the listing of claims below are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given by Roger Lang (Reg. No. 58829) on 1/11/2021.

Listing of Claims

(Currently Amended) A system for gesture resolution with an autonomous vehicle, comprising: 
at least one processor; and 
memory including instructions that, when executed by the at least one processor, cause the at least one processor to:
detect, using input received from a camera, a moving object in an environment exterior to the autonomous vehicle;
determine the moving object presents a safety risk with the autonomous vehicle; 

determine, using a trained gesture interpretation model, a response to the gesture;[[,]] 
provide a user input option, via a graphical user interface within the autonomous vehicle, for a passenger to override an interpretation of the gesture or override an intended action of the vehicle in response to the gesture, the user interface displaying a meaning for the interpretation of gesture, wherein training of a gesture interpretation model is based on inputs of gesture data and selection from the user input option; and
execute a command for the autonomous vehicle based on the determined response to the gesture.

 (Previously presented) The system of claim 1, further comprising instructions to determine the moving object presents a risk of collision, including instructions to: calculate a risk assessment value; and 
calculate a risk assessment value; and 
determine the risk assessment value exceeds a predetermined threshold.

(Previously presented) The system of claim 2, wherein to calculate the risk assessment value, further comprising instructions to: 
calculate vectors of motion for the moving object; 
calculate vectors of motion for the autonomous vehicle; and 


(Previously presented) The system of claim 2, wherein the risk assessment value is based on the distance between the moving object and the autonomous vehicle.

(Previously presented) The system of claim 2, wherein the risk assessment value is based on identifying the type of moving object.

(Currently Amended) The system of claim 1, wherein [[the]] user input received via the graphical user interface causes the autonomous vehicle to stop current movements.

(Previously presented) The system of claim 1, further comprising instructions to: 

receive an override indication for the interpretation of the gesture from the graphical user interface;
receive input describing a new interpretation of the gesture; and
store the gesture and the new interpretation of the gesture.

(Canceled)

 (Currently Amended) A method for gesture resolution with an autonomous vehicle, comprising: 
detecting, using input received from a camera, a moving object in an environment exterior to the autonomous vehicle;

in response to determining the safety risk with the moving object, detecting a gesture performed by the moving object;
determining, using a trained gesture interpretation model, a response to the gesture;[[,]] 
providing a user input option, via a graphical user interface within the autonomous vehicle, for a passenger to override an interpretation of the gesture or override an intended action of the vehicle in response to the gesture, the user interface displaying a meaning for the interpretation of gesture, wherein training of a gesture interpretation model is based on inputs of gesture data and selection from the user input option; and
execute a command for the autonomous vehicle based on the determined response to the gesture.

(Previously presented) The method of claim 9, further comprising determining the moving object presents a risk of collision, comprising:
calculating a risk assessment value; and
determining the risk assessment value exceeds a predetermined threshold.

(Previously presented) The method of claim 10, wherein to calculate the risk assessment value, further comprising: 
calculating vectors of motion for the moving object; 

determining, based on the vectors of motion for the moving object and vectors of motion for the autonomous vehicle, a probability of collision between the autonomous vehicle and the moving object.

(Previously presented) The method of claim 10, wherein the risk assessment value is based on the distance between the moving object and the autonomous vehicle.

(Previously presented) The method of claim 10, wherein the risk assessment value is based on identifying the type of moving object.

(Currently Amended) The method of claim 9, wherein [[the]] user input received via the graphical user interface causes the autonomous vehicle to stop current movements.

(Previously presented) The method of claim 9, further comprising: 
receiving an override indication for the interpretation of the gesture from the graphical user interface;
receiving input describing a new interpretation of the gesture; and
storing the gesture and the new interpretation of the gesture.

(Canceled)

 (Currently Amended) At least one non-transitory computer readable medium including instructions for gesture resolution with an autonomous vehicle that when executed by at least one processor, cause the at least one processor to:

detect, using input received from a camera, a moving object in an environment exterior to the autonomous vehicle;
determine the moving object presents a safety risk with the autonomous vehicle; 
in response to determining the safety risk with the moving object, detect a gesture performed by the moving object; 
determine, using a trained gesture interpretation model, a response to the gesture;[[,]] 
provide a user input option, via a graphical user interface within the autonomous vehicle, for a passenger to override an interpretation of the gesture or override an intended action of the vehicle in response to the gesture, the user interface displaying a meaning for the interpretation of gesture, wherein training of a gesture interpretation model is based on inputs of gesture data and selection from the user input option; and
execute a command for the autonomous vehicle based on the determined response to the gesture.

(Previously presented) The at least one non-transitory computer readable medium of claim 17, further comprising instructions to determine the moving object presents a risk of collision, including instructions to:

determine the risk assessment value exceeds a predetermined threshold.

(Previously presented) The at least one non-transitory computer readable medium of claim 18, wherein to calculate the risk assessment value, further comprising instructions to: 
calculate vectors of motion for the moving object; 
calculate vectors of motion for the autonomous vehicle; and 
determine, based on the vectors of motion for the moving object and vectors of motion for the autonomous vehicle, a probability of collision between the autonomous vehicle and the moving object.

(Previously presented) The at least one non-transitory computer readable medium of claim 18, wherein the risk assessment value is based on the distance between the moving object and the autonomous vehicle.

(Previously presented) The at least one non-transitory computer readable medium of claim 18, wherein the risk assessment value is based on identifying the type of moving object.

(Currently Amended) The at least one non-transitory computer readable medium of claim 17, wherein [[the]] user input received via the graphical user interface causes the autonomous vehicle to stop current movements.

(Previously presented) The at least one non-transitory computer readable medium of claim 17, further comprising instructions to: 

receive an override indication for the interpretation of the gesture from the graphical user interface;
receive input describing a new interpretation of the gesture; and
store the gesture and the new interpretation of the gesture.

(Canceled)

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art Han et al. (US 10424204 B1) teaches a collision avoidance system a vehicle collision avoidance system in which it is determined if objects pose a safety risk and react based on that safety risk. The user has the ability to override the automatic behavior of the vehicle via GUI
The second closest prior art Taylor et al. (US 20180251219 A1), teaches an autonomous vehicle that automatically responds to detected gestures and the user can override the response to the detected gestures.

Regarding claims 1, 9, and 17 taken independently or in combination with the prior art of record fails to teach or render obvious “provide a user input option, via a graphical user interface within the autonomous vehicle, for a passenger to override an interpretation of the gesture or override an intended action of the vehicle in response to the gesture, the user interface displaying a meaning for the interpretation of gesture, wherein training of a gesture interpretation model is based on inputs of gesture data and selection from the user input option”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, Rafferty et al. (US 20200247426 A1) para [0042] “In some embodiments, the notification of the adjustment to the corresponding driving mode may take place before the adjustment. For example, the notification of the adjustment may occur when the system 100 determines a corresponding driving mode for a particular segment in the future but the actual adjustment to the corresponding driving mode may not take place until the vehicle 10 has arrived at the road segment (or other off-road driving surface) in which the corresponding driving mode is better than the current driving mode. In some embodiments, the notification of the adjustment may include an opportunity for a user to prevent the adjustment in driving mode such that no adjustment in driving mode actually occurs if the user vetoes the adjustment. For example, a graphical user interface on the display 104 may include a “cancel” button or the like.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/A.G.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668